Citation Nr: 0528743	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-26 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss prior to June 24, 2004.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss subsequent to June 24, 2004.

3.  Entitlement to a compensable evaluation for sinusitis.


WITNESS AT HEARING ON APPEAL

Veteran





INTRODUCTION

The veteran served on active duty from March 1952 to March 
1956 and from January 1957 to July 1974.

This case comes to the Board of Veterans' Appeals (Board) a 
January 2003 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that decision, the RO continued the 
noncompensable evaluations for bilateral hearing loss and 
sinusitis.  During the course of the appeal, the RO, in July 
2004, increased the veteran's bilateral hearing loss 
disability to 10 percent effective from June 24, 2004.  As 
this is not a full grant of the benefit sought and the 
veteran did not indicate he was satisfied with this rating, 
this issue remains before the Board. 

The veteran appeared before the undersigned Veterans Law 
Judge at a hearing at the RO in July 2005.

The issue of entitlement to a compensable evaluation for 
sinusitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 24, 2004, the medical evidence showed that 
bilateral hearing loss was manifested by no greater than 
Level VIII hearing loss in the right ear and  
Level I hearing loss in the left ear.

2.  At VA audio examination on June 24, 2004, the medical 
evidence showed that bilateral hearing loss was manifested by 
Level VIII hearing loss in the right ear and Level IV hearing 
loss in the left ear.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to June 24, 
2004 for bilateral hearing loss were not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.7, 4.85, 4.86 (2005).

2.  The criteria for an evaluation of 20 percent, but no 
higher, for bilateral hearing loss were met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.7, 4.85, 4.86 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  VA satisfied this duty by means of letters to the 
veteran from the RO dated in September 2002, prior to the 
January 2003 rating decision,  as well as by the discussions 
in the statement of the case, and a supplemental statement of 
the case.  By means of these documents, the veteran was told 
of the requirements to reopen a previously denied claim, 
establish service connection, of the reasons for the denial 
of his claims, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claims.  In addition to providing the VCAA laws and 
regulations, additional documents of record, to include the 
rating decisions of record, the statement of the case (SOC) 
and SSOCs have included a summary of the evidence, all other 
applicable law and regulations, and a discussion of the facts 
of the case.  Such notice sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and advised 
him of his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The RO obtained the veteran's records.  There is no 
indication of any relevant records that the RO failed to 
obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In this case, the veteran was afforded VA 
audiological examinations in 2002 and 2004. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 2002); 38 
C.F.R. § 3.159 (2005).

Analysis 

The RO granted service connection for bilateral sensorineural 
hearing loss and assigned a noncompensable rating in August 
1974.  In September 2002, the veteran filed his claim for 
increased evaluation for hearing loss, stating that he has 
increased difficulty hearing and that his hearing aids do not 
work.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist, must be conducted 
without hearing aids, and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  38 C.F.R. § 4.85(a)(2005).

Hearing impairment is evaluated under 38 C.F.R. §§ 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Table VI, "Numeric Designation of Hearing 
Impairment Based on Pure tone Threshold Average and Speech 
Discrimination," is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the pure tone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and pure tone threshold average intersect.  Based on the 
level of hearing impairment, a percentage evaluation is 
assigned to determine the level of compensation, ranging from 
noncompensable to 100 percent.  38 C.F.R. § 4.85(b) (2005).  
The CAVC noted that disability ratings for hearing impairment 
are derived by the mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the pure tone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86 (2004).  38 C.F.R. § 4.85(c) (2005).  

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the pure tone thresholds at 1000, 2000, 3000 
and 4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2005).  

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e) 
(2005).  

The Rating Schedule also takes into account exceptional 
patterns of hearing impairment.  Consequently, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the 
higher numeral designation for hearing impairment from Table 
VI or Table VIa will be applied.  38 C.F.R. § 4.86(a) (2005).  

Alternatively, when the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the Roman numeral designation for hearing impairment will 
determine from either Table VI or Table VIa, whichever 
results in the higher numeral, and that numeral will then be 
elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b) (2005).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

A November 2002 VA examination report shows diagnosis of 
sensorineural hearing loss.  On audiological evaluation, pure 
tune thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
75
85
95
78
LEFT
25
45
55
55
45

Speech audiometry revealed speech recognition ability of 94 
percent in both ears.

On a January 2003 VA audiometric evaluation, pure tune 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
70
90
95
95
88
LEFT
30
55
55
55
49

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.



On a June 24, 2004 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
90
95
95
86
LEFT
35
65
65
65
58

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 76 percent in the left ear.  

Following this examination, the VA increased the evaluation 
to 10 percent effective from the date of the examination.

The November 2002 VA audiometric findings when applied using 
Table VI  translate to literal designations of Level II in 
the right ear and Level I in the left ear.  38 C.F.R. § 4.85 
Table VI (2005).   However, the Board observes that the pure 
tone threshold in the right ear at each of the four specified 
frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels 
or more, thus, the higher numeral designation for hearing 
impairment from Table VI or Table VIa will be applied.  38 
C.F.R. § 4.86(a) (2005).  As such, the audiometric findings 
using Table VIa for the right ear show a Level VII hearing 
loss in the right ear, as this is a higher level, this is the 
appropriate criteria to use under 38 C.F.R. § 4.86(a).  The 
left ear threshold does not meet the criteria for Table VIa 
application.   However, applying these findings (Level VII in 
the right ear and Level I in the left ear) to the Table VII 
shows that a compensable evaluation was not warranted for the 
veteran's service-connected bilateral hearing loss.  
38 C.F.R. § 4.85 Table VII (2005).  Consequently, audiometric 
findings in the February 2002 do not support the assignment 
of a compensable evaluation.  

Applying the same criteria to the January 2003 VA audiometric 
evaluation shows that these findings translate to literal 
designations of Level IV hearing loss in the right ear and 
Level 1 hearing loss in the left ear under Table VI.  Again, 
the audiometric readings for the right ear result in the 
application of 38 C.F.R. § 4.86(a).  Applying the findings 
for the right ear to Table VIa result in a Level VIII hearing 
loss in the right ear.  However, the left ear threshold does 
not meet the criteria for Table VIa application.  Applying 
these findings (Level VIII in the right ear and Level I in 
the left ear) to the Table VII shows that a compensable 
evaluation was not warranted for the veteran's service-
connected bilateral hearing loss.  38 C.F.R. § 4.85 Table VII 
(2005).  Consequently, audiometric findings in the January 
2003 do not support the assignment of a compensable 
evaluation.  

Applying the same rating criteria to the June 24, 2004 VA 
audiometric report, those findings translate to literal 
designations of Level V hearing in the right ear and Level IV 
hearing in the left ear, using Table VI.  However, as noted 
above, the right ear hearing loss findings continue to meet 
the criteria for the application of 38 C.F.R. § 4.86(a).  As 
such, the audiometric findings using Table VIa for the right 
ear show a Level VIII hearing loss in the right ear.  Again, 
the left ear threshold findings do not meet the criteria of 
38 C.F.R. § 4.86(a), and as such the Level IV hearing loss in 
the left remains the same.  Applying these findings (Level 
VIII in the right ear and Level IV in the left ear) to the 
Table VII results in a 20 percent evaluation for bilateral 
hearing loss.  Thus, effective from June 24, 2004, the 
criteria warrant a 20 percent evaluation for bilateral 
hearing loss.  See C.F.R. §§ 4.7, 4.85, Tables VI, VIa, and 
VII.
  
A rating higher than 20 percent, however, is not warranted.  
As previously stated, the assignment of a disability rating 
for hearing impairment is derived from a mechanical 
application of the rating schedule to the specific numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The veteran's right ear acuity falls under the exceptional 
patterns of hearing impairment as provided under 38 C.F.R. § 
4.86(a) because pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more.  Application of the veteran's pure tone 
averages to Table VIA, however, does not result in an 
evaluation in excess of 20 percent.  See 38 C.F.R. §§ 4.85, 
4.86(a), Tables VIA and VII.  Moreover, an extra-schedular 
rating under 38 C.F.R. § 3.321(b) is not warranted, as the 
evidence does not show marked interference with employment or 
frequent periods of hospitalization.  The veteran stated that 
his hearing loss makes it difficult to communicate.  This, 
however, does not rise to the level of marked interference 
with employment as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b).  

Here, the audiological evidence shows a measurable increase 
in hearing loss as of the date of the VA examination in June 
2004, i.e., June 24, 2004.  Thus, the Board finds that as of 
that date, the evidence warrants a 20 percent evaluation for 
bilateral hearing loss.  As there is no other medical or 
audiological evidence between the date of the veteran's last 
audiological testing in January 2003 and the June 2004 
examination showing audiological testing, the Board finds 
that the effective date of the increase in evaluation is date 
of the June 2004 examination.  38 C.F.R. 3.400 (2005).

Thus, the Board finds that the preponderance of the evidence 
is against the claim for a compensable evaluation for 
bilateral hearing loss prior to June 24, 2004.  Thus, this 
portion of the claim is denied.

However, the Board finds that effective June 24, 2004, the 
evidence supports the criteria for a 20 percent rating, but 
no higher, for bilateral hearing loss.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board also notes that the veteran can reapply for a 
higher evaluation at any time.  


ORDER

Entitlement to an initial compensable evaluation prior to 
June 24, 2004 for bilateral hearing loss is denied.

Entitlement to an evaluation of 20 percent, but no higher, 
for bilateral hearing loss is granted, subject to the rules 
and payment of monetary benefits.


REMAND

At the May 2004 VA sinus examination, the examiner noted that 
the veteran did have sinus symptoms in the spring and fall, 
but did not have any currently.  The examiner further stated 
that he was familiar with the veteran.  However, although 
familiar with the veteran, the examiner did not state the 
frequency of the veteran's sinusitis and how often 
antibiotics are needed.

Moreover, at his July 2005 hearing, the veteran testified 
that his sinusitis was worse, that he received treatment at 
both the Van Dorn and Augusta VA medical facilities in 
January and February 2005 for his sinusitis, that he has 
symptoms 2 -3 times per month, and that he was prescribed 
antibiotics.  In this regard, VA's General Counsel has 
indicated that when it is asserted that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  See VAOPGCPREC 11-95 (1995); see also Caffrey 
v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).   Consequently, the Board concludes that a 
contemporaneous VA examination is needed in order to make an 
informed decision regarding the veteran's current level of 
functional impairment and adequately evaluate his current 
level of disability.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC/RO should obtain any 
additional VA clinical records from both 
Van Dorn and Augusta VAMCs pertaining to 
the veteran's sinusitis from July 2004 to 
present to the extent possible.

2.  After completion of # 1, the veteran 
should be afforded a VA sinus examination 
AT AUGUSTA VAMC in order to fully assess 
the current nature and severity of his 
service-connected sinusitis.  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination.  The examiner should 
state whether the veteran has 1-2 or more 
incapacitating episodes of sinusitis per 
year requiring prolonged (lasting 4- 6 
weeks) antibiotic treatment or 3 to 6 or 
more nonincapacitating episodes per year 
characterized by headaches, pain, and 
purulent discharge or crusting.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


